Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
Por entender que la sanción impuesta al Ledo. Wilfredo Rodríguez Mercado es demasiado laxa, disentimos.
Del informe del Comisionado Especial se desprende que el abogado no solamente se tardó casi siete (7) años en presentar unos documentos en el Registro de la Propiedad, sino que suministró información falsa al Procurador General sobre las gestiones realizadas para cumplir con sus de-beres éticos hacia su cliente.
*218Para el 1ro de septiembre de 1988, cuando el querellado recibió la primera carta de la Oficina del Procurador General en que se le informaba de la queja presentada en esa oficina por su cliente, y requiriéndole que expresara su po-sición por escrito en torno a ésta, ninguno de los tres (3) documentos, para cuya tramitación fue contratado el que-rellado, había sido inscrito en el Registro de la Propiedad(1) De hecho, los documentos no fueron presen-tados sino hasta el 7 de diciembre de 1989, más de un (1) año después del primer requerimiento de la Oficina del Procurador General.
Sin embargo, el 19 de septiembre de 1988 el querellado escribió a la Oficina del Procurador General y le aseveró que los documentos en cuestión sí habían sido presentados al Registro de la Propiedad para su inscripción. Esa aseve-ración era falsa y ocasionó perjuicio a su cliente, quien hizo numerosas gestiones infructuosas para comunicarse con el querellado y obtener los boletos de presentación correspon-dientes, que en realidad no existían.(2)
Ante las circunstancias particulares del caso de autos, no podemos permitir que el abogado incumpla con sus obli-gaciones éticas amparándose en la excusa de que su secre-taria fue la responsable de no presentar los documentos en el Registro de la Propiedad dentro de un término razonable. La indiferencia y el descuido del querellado en torno a los intereses de su cliente demostró un grave me-nosprecio de sus deberes como abogado bajo los Cánones 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. *219Véanse: In re Rosario, 116 D.P.R. 462, 467 (1985); In re Arana Arana, 112 D.P.R. 838, 844 (1982).
Esos deberes y las responsabilidades que acaecieron no pueden abdicarse tan livianamente como pretende el querellado. La responsabilidad última de la tramitación de los asuntos de un cliente la lleva el abogado. Tampoco po-demos ignorar que el notario suministró información falsa a su cliente sobre las gestiones realizadas ante el Registro de la Propiedad, y así relevarlo de sus obligaciones de man-tener a su cliente informada del desarrollo del caso. Al pro-veer información falsa a su cliente sobre el caso encomen-dado, el abogado incurrió en un incumplimiento craso del Canon 19 del Código de Ética Profesional, supra.
Por último, el haber suministrado información falsa tanto a su cliente como a la Oficina del Procurador General, es patentemente contrario al decoro y a la honestidad con que debe llevarse la profesión legal, y a todas luces contraviene el Canon 26 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Véanse: In re Ramos y Ferrer, 115 D.P.R. 409 (1984); Alonso García v. Comisión Industrial, 102 D.P.R. 752, 755 (1974).
Por cuanto antecede, suspenderíamos al querellado del ejercicio de la notaría por el término de un (1) año.

(1) El primero de los documentos había sido otorgado ante el querellado el 19 de enero de 1983, el segundo el 28 de agosto de 1986 y el tercero el 28 de enero de 1988.


(2) Para el 12 de abril de 1989, cuando la cliente se vio forzada a acudir nueva-mente a la Oficina del Procurador General ante lo inútil de sus gestiones para re-unirse con el querellado, ya ésta sospechaba que las escrituras nunca se habían presentado. En una tercera carta a esa oficina el 23 de agosto siguiente, ésta informó que la secretaria del querellado le reveló que las escrituras no habían sido presentadas.